Citation Nr: 1430420	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  11-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for left shoulder impingement syndrome


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1988 to June 1995.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In December 2012, the Board received additional evidence with a waiver of RO initial review.

At the October 2012 hearing, the undersigned inadvertently took testimony on the issue of entitlement to an effective date prior to December 20, 2007, for the grant of service connection for fibromyalgia.  Thereafter, a closer review of the record found a final March 2011 Board decision on that issue.  Nothing that bears on that decision (e.g., a Motion for Revision) has been received since, and that matter is no longer before the Board.  

The matter of service connection for left shoulder impingement syndrome is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1. An unappealed April 2004 rating decision denied the Veteran service connection for left shoulder impingement syndrome based essentially on a finding that such disability was not manifested during, or shown to be causally related to, his active duty service.

2. Evidence received since the April 2004 rating decision suggests that the Veteran's left shoulder impingement syndrome may be related to an injury in service, relates to an unestablished fact necessary to substantiate the claim of service connection for left shoulder impingement syndrome, and raises a reasonable possibility of substantiating such claim.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for left shoulder impingement syndrome may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision reopens the claim, there is no need to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

An unappealed April 2004 rating decision denied the Veteran service connection for left shoulder impingement syndrome based essentially on a finding that such disability was not manifested during, or shown to be causally related to his active service.  A June 2006 Report of Contact shows that the Veteran requested the status of his claim and indicated he had not received notification of the April 2004 determination.  A notation on the report of contact indicates another copy of the April 2004 rating decision was mailed to the Veteran [at the new address provided] on the day of the contact.  A May 2007 statement by the Veteran's representative indicates that the Veteran was seeking service connection for left shoulder impingement syndrome.  As it did not express disagreement with, or a desire to appeal, the April 2004 rating decision it did not constitute a notice of disagreement with that decision.  Therefore, the April 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156; 20.302.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in April 2004 included the Veteran's service treatment records (STRs) and a February 2004 VA joints examination report.  Evidence received since the April 2004 rating decision (not of record at the time of that decision, and therefore new) includes private treatment records, a web site article describing impingement syndrome, statements from the Veteran describing his alleged shoulder impingement syndrome and its relation to service, and his hearing testimony.

The newly associated private treatment records include a November 2012 letter from the Veteran's treating physician's assistant relating his left shoulder impingement syndrome to an injury and complaints of shoulder pain in service.  He noted an MRI showed left shoulder impingement syndrome and opined that the Veteran "started having left shoulder problems while in the service."

As the letter received suggests that the Veteran's left shoulder impingement syndrome may be related to an injury in service, the Board finds that such evidence relates to an unestablished fact necessary to substantiate the claim of service connection for left shoulder impingement syndrome, and raises a reasonable possibility of substantiating such claim.  Consequently, the additional evidence received is both new and material and warrants reopening of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (Section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.").  

De novo review of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for left shoulder impingement syndrome is granted.


REMAND

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where the Board reopens a claim but the AOJ did not, the claim must be remanded for AOJ initial consideration of the reopened claim unless the appellant waived such initial consideration, or it is determined that no prejudice to the appellant would result from the Board's de novo adjudication of the claim.  As the Veteran has not waived AOJ initial consideration, and the Board is unable to find that no prejudice to the Veteran could possibly result from the Board's de novo consideration without returning the matter to the AOJ for initial such consideration, a remand to satisfy due process requirements is necessary. 

The Board also finds that further development of the record is needed for a proper adjudication of the reopened claim.  The Veteran submitted a physician's assistant's statement indicating that his left shoulder impingement syndrome resulted from an injury in service.  While this evidence is sufficient to reopen the claim, it is not adequate for de novo review, as the opinion offered is conclusory, and unaccompanied by adequate rationale.  Accordingly, development for an adequate medical opinion is necessary.

In the November 2012 letter, the physician's assistant noted that the Veteran had received treatment at the Lewistown Geisinger Medical Group clinic since 1995, and that treatment records from before 2001 had been destroyed.  As complete records of treatment the Veteran has received from that provider do not appear to have been secured, they must be sought (as pertinent evidence that is outstanding). 

Accordingly, the case is REMANDED for the following:

1. Advise the Veteran that the complete records of his treatment for left shoulder impingement syndrome by the Lewistown Geisinger Medical Group since 2001 (i.e., those indicated to be available) are pertinent evidence that is outstanding, and ask him to submit an authorization for VA to secure such records.  Secure all such records for the record.  If any private records sought are not received pursuant to VA's request, advise him that ultimately it is his responsibility to ensure that pertinent private treatment records are received.  

2. Thereafter, arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his left shoulder impingement syndrome.  The examiner should obtain a complete history from the Veteran, review his entire record (to specifically include this decision/remand, his STRs, postservice treatment records, and the medical opinion already in the record), and provide an opinion that responds to the following:

What is the most likely etiology for the Veteran's left shoulder impingement syndrome.  Specifically, is it at least as likely as not (a 50 % or better probability) that such disability is related to his active service to include his complaints and treatment for left shoulder pain and/or injury therein?
The examiner must explain the rationale for all opinions, to include comment on the opinion/textual evidence already in the record.

3. Then review the entire record and readjudicate de novo the reopened claim of service connection for left shoulder impingement syndrome.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


